DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/9/2020 and examiner’s amendment below does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jackson Ho on 3/9/2021
In the Claims:
In Claim 21, please replace the limitation of “The apparatus of claim 22,                 
                    
                        
                            V
                        
                        
                            c
                        
                    
                     
                
            is greater than 10 volts” with -- The apparatus of claim 1, wherein                 
                    
                        
                            V
                        
                        
                            c
                        
                    
                     
                
            is greater than 10 volts --
In Claim 22, please replace the limitation of “The apparatus of claim 22,                 
                    
                        
                            V
                        
                        
                            c
                        
                    
                     
                
            is less than about 35 volts” with -- The apparatus of claim 1, wherein                 
                    
                        
                            V
                        
                        
                            c
                        
                    
                     
                
            is less than about 35 volts --
The following is an examiner’s statement of reasons for allowance:
Kawamata (US Pub No. 2012/0043453) in view of Pinarbasi (US Pub No. 2012/0125391) are the closest prior art.
	Kawamata et al. teaches an apparatus [Fig. 2, 0009] comprising:
	a series connected string of N silicon solar cells having on average a breakdown voltage Vc and having on average an open circuit voltage Voc,[Fig. 6, 0063]

	Modified Kawamata et al. teaches all the structural limitations of claims 1 but does not teach the limitation of “connected in parallel with a bypass diode” and the limitation of “no single solar cell or group of < N solar cells in the string of solar cells is individually electrically and directly connected in parallel with a bypass diode” in claim 1
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “connected in parallel with a bypass diode” and the limitation of “no single solar cell or group of < N solar cells in the string of solar cells is individually electrically and directly connected in parallel with a bypass diode” in claim 1
Therefore; claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726